Citation Nr: 0927072	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disorder (GERD) and erosive 
gastritis. 

2. Entitlement to an initial compensable rating for 
retropatellar pain syndrome, right knee. 

3.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome, left knee. 

4.  Entitlement to an initial compensable rating for right 
ankle sprain. 

5.  Entitlement to an initial compensable rating for right 
elbow olecranon bursitis. 

6.  Entitlement to an initial compensable rating for 
obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for GERD and erosive gastritis, 
evaluated as 10 percent disabling; service connection was 
also granted for retropatellar of the right and left knee, 
right elbow olecranon bursitis, residuals of right ankle 
sprain, and obstructive sleep apnea, each evaluated as 
noncompensably disabling.  The Veteran perfected a timely 
appeal to all such issues.  

The issue of entitlement to a compensable evaluation for 
obstructive sleep apnea is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's GERD is not shown to be manifested by 
persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  

2.  The Veteran's service-connected right knee retropatellar 
pain syndrome is manifested by complaints of pain and 
objective clinical findings of tenderness and crepitus.  The 
Veteran has flexion to 130 degrees and extension to 0 
degrees; there are no medical findings of fatigue, weakness, 
lack of endurance, subluxation or instability.  

3.  The Veteran's service-connected left knee retropatellar 
pain syndrome is manifested by complaints of pain and 
objective clinical findings of tenderness and crepitus.  The 
Veteran has flexion to 130 degrees and extension to 0 
degrees; there are no medical findings of fatigue, weakness, 
lack of endurance, subluxation or instability.  

4.  The Veteran's right ankle disability is manifested by 
full range of motion, without report of pain or functional 
limitation.  

5.  The Veteran's right elbow olecranon bursitis is 
manifested by subjective complaints of pain without 
limitation of motion or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
GERD and erosive gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic 
Code 7346 (2008).  

2.  Retropatellar pain syndrome of the right knee is 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 
(2008).  

3.  Retropatellar pain syndrome of the left knee is 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 
(2008).  

4.  The criteria for a compensable evaluation for right ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2008).  

5.  The criteria for a compensable evaluation for right elbow 
olecranon bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5206-
5019 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in April 2005 and February 
2007.  The examinations were conducted by medical doctors.  
The reports reflect that the examiners solicited symptoms 
from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual background.

The service treatment records show that the Veteran received 
clinical attention for abdominal and stomach pain, bilateral 
knee pain, right ankle pain, and pain and numbness in the 
right arm and right hand.  In January 2002, the Veteran 
underwent an EGD, which showed reflux esophagitis, erosive 
gastritis, secondary to active NSAID use and pyloric 
deformity, most likely secondary to h/o peptic ulcer disease.  
During a clinical visit in October 2002, it was noted that 
the Veteran's symptoms of right arm pain and numbness were 
most likely secondary to a nerve impingement.  In February 
2003, the Veteran was diagnosed with bilateral retropatellar 
pain syndrome.  The Veteran was seen in July 2004 for 
complaints of pain and swelling in the right ankle; the 
assessment was grade II ankle sprain.  

The Veteran's application for service connection was filed in 
February 2005.  He was afforded a VA examination in April 
2005.  At that time, he indicated that he is able to swallow 
solids and liquids.  His weight was stable.  He had no 
history of obstructive esophageal symptoms.  The Veteran 
related that he was treated with Aciphex with good relieve of 
symptoms; he reported no severe epigastric pain at the 
present time.  The Veteran indicated that his knees cause him 
aching and stiffness on a daily basis, usually in the morning 
or with cold damp weather.  The Veteran also reported a 
history of occasional instability of the right knee, usually 
once per week with swelling, but without heat, redness or 
tenderness.  It was noted that the Veteran had a brace for 
his right knee that he rarely used because of his decreased 
physical activity.  The Veteran also complained of residual 
instability of the right ankle 2 to 3 times per month with 
moderate swelling.  He reported problems with pain in the 
right elbow, with numbness in the right hand with prolonged 
flexion of the elbow.  

On examination, it was observed that the Veteran was right 
handed.  The abdomen was soft, nontender, and without masses 
or organomegaly.  Bowel sounds were intact.  Examination of 
the right elbow revealed normal appearance without evidence 
of heat, redness, swelling or tenderness.  Palpation of the 
ulnar groove recreated numbness in the right arm, which most 
likely defined the numbness in the right upper extremity.  
The Veteran had a full range of motion of the right elbow 
with flexion to 145 degrees, extension to 0 degrees, 
supination to 85 degrees, and pronation to 80 degrees.  
Examination of the knees revealed normal appearance without 
evidence of heat, redness, swelling or tenderness.  He was 
able to squat and rise without discomfort.  He did have 
audible crepitans when squatting although there was no loss 
of function.  X-ray study of the knees was normal.  
Examination of the ankles revealed normal appearance without 
evidence of heat, redness, swelling or tenderness.  He had 
full painless range of motion in both ankles.  The pertinent 
diagnoses were gastroesophageal reflux disease (GERD) with 
reflux esophagitis; retropatellar pain syndrome involving 
both knees with residuals; right ankle sprain, normal 
examination; erosive gastritis, in remission; and olecranon 
bursitis, right elbow.  

Upon subsequent VA examination in February 2007, the Veteran 
described the intensity of his right knee pain as 4 out of 10 
and with activity it increased to a 7 or an 8.  He stated 
that the knee pain was aggravated by standing 10 minutes, 
walking four blocks or going up and down stairs or driving 
over 25 minutes at a time.  The Veteran described the 
intensity of his left knee pain as 2 out of 10 and with 
activity it increased to a 5 or 6.  X-rays of both knees in 
2005 were negative.  It was noted that the Veteran was 
employed as a police officer.  He indicated that he has had 
pain in his right elbow since 2002.  He complained of 
occasional stiffness and occasional pain in the elbow, with 
compression of the elbow he gets numbness of the right fourth 
and fifth finger, but EMG determination has been normal.  It 
was further noted that he sprained his right ankle in 2002 
and had no treatment for this.  He did not use any kind of a 
brace.  He currently wore inserts in his shoes but they did 
not seem to help.  

On examination, range of motion in the right knee was 0 
degrees to 130 degrees.  There was superior, medial and 
lateral tenderness.  There was no fluid, but there was slight 
crepitus with flexion and no laxity was noted.  Range of 
motion in the left and right knees was from 0 degrees to 130 
degrees.  There was superior tenderness but no fluid.  He had 
slight crepitus with flexion and no laxity.  The right elbow 
showed posterior and lateral tenderness of the elbow.  Range 
of motion was from 0 degrees to 160 degrees, pronation was 90 
degrees, and supination was 90 degrees.  Examination of the 
right hand and right wrist were normal.  Examination of the 
right ankle revealed dorsiflexion to 30 degrees, and plantar 
flexion was to 40 degrees.  Inversion was to 40 degrees, and 
eversion was to 30 degrees.  He was able to dorsiflex and 
plantar flex the toes to 25 degrees.  There were no calluses 
or ulcerations on the ventral surface of the foot.  There was 
slight lateral tenderness.  The impression was chronic ankle 
sprain, right, dating to 2003, with an essentially normal 
examination, minimal disability; tendonitis of the right 
elbow, moderate symptoms, minimal disability; and 
retropatellar pain syndrome right and left knee, the right 
bothers more than the left, minimal disability, no 
progression.  

The examiner indicated that the complaints were those of 
occasional pain in the right elbow with compression, pain in 
both knees with walking three or four blocks and pain in the 
right ankle.  The effects of this on his occupation are just 
numbness and tingling of the right fourth and fifth finger 
with using a computer on his job and pain in both knees with 
running in his job as a police officer.  The effects on daily 
activities have been described.  The right elbow, right ankle 
and both knees are not painful on motion.  The examiner 
further noted that there is no additional limitation 
following repetitive use times three and no additional 
limitation during flare-up.  There was no instability on 
either knee.  The examiner indicated that examination of the 
right ankle, right elbow and both knees showed no painful 
motion, no weakness, no excess fatigability and no 
incoordination.  

The Veteran was also afforded an examination for evaluation 
of his stomach in February 2007.  At that time, he reported 
taking Nexium with good control of symptoms, with no 
dysphagia, dyspepsia, rectal bleeding, melena, and no 
abdominal pain or weight loss.  He had no specific food 
intolerances, no change in bowel habits, nausea and no 
history of anemia.  He denied alcohol use.  On examination, 
it was noted that the Veteran was muscular, heavy set, and 
healthy appearing.  He weighed 220 pounds.  The abdomen was 
soft and nontender, no organomegaly, masses or tenderness.  
The pertinent diagnoses were GERD symptoms, controlled on 
medications, onset 2001; and gastritis secondary to 
nonsteroidal inflammatory drugs, resolved, no recurrent 
symptoms.  


III.  Legal analysis-Evaluations.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

It is observed that the present appeal stems from an initial 
rating assignment.  As such, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
Moreover, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  After careful 
review of the evidentiary record, the Board concludes that 
the Veteran's disabilities have not significantly changed and 
uniform evaluations are warranted.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  GERD with erosive gastritis.

The Veteran's GERD with erosive gastritis has been assigned a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, applicable to hiatal hernias.  
Under DC 7346, the maximum schedular rating of 60 percent is 
warranted when there are symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.  

After careful review of the VA examination, the Board finds 
that the service-connected GERD does not warrant a rating in 
excess of 10 percent in this case.  The evidence of record 
shows that the Veteran's GERD is currently manifested by 
epigastric pain, which is controlled with medication.  On 
examination in April 2005, the Veteran reported much less 
severe epigastric pain since he started taking Aciphex.  When 
examined in February 2007, the Veteran indicated that he was 
taking Nexium, with good control of symptoms; there was no 
dysphagia, dyspepsia, rectal bleeding, melena, and no 
abdominal pain or weight loss.  He had no specific food 
intolerances, no change in bowel habits, nausea and no 
history of anemia.  Clearly, the Veteran is not shown to have 
persistent recurrent epigastric distress with dysphagia, 
pyrosis or regurgitation, accompanied by substernal or arm or 
shoulder pain or findings productive considerable impairment 
of health.  

For all the foregoing reasons, the Board finds the claim for 
a rating in excess of 10 percent for the service-connected 
GERD with erosive gastritis must be denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, there are no relevant alternate diagnostic codes 
for consideration here.

B.  Compensable rating for retropatellar pain syndrome, right 
knee and left knee.

The Veteran's right and left knee patellofemoral pain 
syndrome have been assigned noncompensable evaluations under 
Diagnostic Codes 5014-5260.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  

A note under Diagnostic Code 5014, for osteomalacia, 
specifies that the diseases evaluated under DCs 5013 through 
5024 (except gout) will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  See 38 
C.F.R. § 4.71a, DC 5024.  

DC 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See C.F.R. § 4.71a.  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II.  

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases for functional loss due to limited or 
excess movement, pain, weakness, excess fatiguability, or 
incoordination, to include with repetition or during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Given the evidence of record, the Board finds that the 
Veteran is entitled to 10 percent evaluations, but not 
higher, for the right and left knee disabilities.  As noted 
above, range of motion testing conducted at the time of the 
February 2007 VA C&P examination was essentially normal, with 
range of motion from 0 degrees to 130 degrees.  There was 
tenderness and slight crepitus noted in both knees.  However, 
the Veteran's range of motion was accompanied by objective 
clinical evidence of tenderness and it was noted that the 
Veteran complained of pain with walking three or four blocks, 
and pain in both knees with running in his job as a police 
officer.  Accordingly, the Board finds that the Veteran is 
entitled to a 10 percent evaluation under 38 C.F.R. § 4.59, 
DC 5260.  See DeLuca, supra.  

The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 5260 
or any other applicable code provision for any time covered 
by this appeal.  A 20 percent rating is assigned under 
Diagnostic Code 5260 where flexion is limited to 30 degrees.  
As noted above, range of motion has been essentially normal.  
Moreover, the examiner noted that there was no additional 
limitation following repetitive use times three and no 
additional limitation during flare-up.  There was no 
instability on either knee, precluding separate ratings on 
this basis.  The examiner indicated that examination of both 
knees showed no painful motion, no weakness, no excess 
fatigability and no incoordination.  Therefore, the Veteran 
is not entitled to an evaluation of 20 percent, or higher, 
under this code provision.  

Similarly, the Veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 5261.  A 20 
percent evaluation is assigned under Diagnostic Code 5261 
where extension is limited to 15 degrees, while a 30 percent 
evaluation is assigned where extension is limited to 20 
degrees.  Range of motion testing conducted at the time of 
the February 2007 VA C&P examination was essentially normal.  
And, as noted above, no additional loss of range of motion, 
fatigue, weakness, or incoordination with repetitive use or 
during flare-ups was noted.  Therefore, the Veteran is not 
entitled to an evaluation of 20 percent, or higher, under 
this code provision.  

Also for the reasons noted above, there is no basis for 
assignment of separate ratings for limited flexion and 
extension.  The Board has also considered evaluating the 
Veteran's right and left knee disabilities under other 
pertinent diagnostic codes, but these diagnostic codes are 
not applicable in the Veteran's case.  

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the 
Veteran's left and right knee disabilities, but finds that no 
higher rating is assignable.  The Veteran has never 
demonstrated or been diagnosed with ankylosis of either knee, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
38 C.F.R. § 4.71a, Daces 5256, 5258, 5262, and 5263 are not 
for application.  The Board has also considered DC 5257, for 
recurrent subluxation or lateral instability of the knee; 
however, as the February 2007 VA examination report indicated 
that there is no instability of either knee, this diagnostic 
code is not applicable.  For this reason, there also is no 
basis for assignment of separate ratings for limited motion 
and instability.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of pain in both knees with walking 
three or four blocks and painful movement during the pendency 
of this claim.  The Board acknowledges that the Veteran 
experiences tenderness, recurrent pain, and difficulty with 
certain daily activities such as running in his job as a 
police officer, but finds that the severity of the right and 
left knee disabilities is contemplated in the current 
disability rating.  Furthermore, the pain experienced on 
motion has been considered in assigning the 10 percent 
evaluation and there is no additional documented range of 
motion lost that would warrant a higher rating due to pain.  

In sum, the evidence supports assignment of a 10 percent 
rating for both the left and the right knee.  Evaluations in 
excess of that amount are not justified.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of right ankle sprain.

The Veteran's right ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 provides ratings based on limitation of motion of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.  A 20 percent is the maximum evaluation provided 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  According to Plate II of the 
Schedule for Ratings Disabilities, normal dorsiflexion of the 
ankle is zero to 20 degrees; and normal plantar flexion is 
zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2008).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups. A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Based on review of the medical evidence of record, a 
compensable evaluation for the service-connected right ankle 
disability is not warranted.  Significantly, on examination 
in April 2005, it was noted that the Veteran had full 
painless range of motion in the ankles.  There was no 
evidence of heat, redness, swelling or tenderness.  During 
the Veteran's February 2007 VA examination, eversion was to 
30 degrees, and inversion was 40 degrees.  As noted above, 
normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).  In this regard, the evidence 
of record for the period in question essentially shows normal 
range of motion in the right ankle without pain and 
functional limitation.  Moreover, there is no objective 
evidence of arthritis.  Thus, a compensable rating is not 
warranted pursuant to this code, or the arthritis code; as 
such, a compensable rating is not warranted.  

Given the foregoing, the criteria for a compensable rating 
have not been met as the range of dorsiflexion and plantar 
flexion were within normal limits on VA examinations in 2005 
and in 2007.  The Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, which address functional loss due to 
pain, weakened movement, and fatigability, but the present 
record does not indicate additional functional loss due to 
pain, weakened movement, or fatigue on use or during flare-
ups that would equate to a moderate degree of limitation of 
motion of the right ankle.  

For these reasons, the preponderance of the evidence is 
against the claims for initial compensable ratings.  38 
U.S.C.A. § 5107(b).  

D.  Right Elbow Olecranon.

Under DC 5206, limitation of flexion of the forearm, both 
major and minor, to 110 degrees warrants a noncompensable 
rating, limitation to 100 degrees warrants a 10 percent 
rating, and limitation to 90 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5206.  

Under DC 5207, limitation of extension of the forearm, both 
major and minor, to 45 degrees warrants a 10 percent rating, 
limitation to 60 degrees warrants a 10 percent rating, and 
limitation to 75 degrees warrants a 20 percent rating. 38 
C.F.R. § 4.71a, DC 5207.  

DC 5213 provides that limitation of supination to 30 degrees 
or less warrants a 10 percent evaluation for both the major 
and minor elbow.  Limitation of pronation with motion lost 
beyond middle of arc warrants a 30 percent evaluation for the 
major elbow and a 20 percent evaluation for the minor elbow, 
and motion lost beyond last quarter of arc, the hand does not 
approach full pronation, warrants a 20 percent evaluation for 
both major and minor elbows.  38 C.F.R. § 4.71a, DC 5213.  

Based on the medical evidence above, the Board finds that 
there is no basis for a compensable evaluation for the right 
elbow.  Specifically, the April 2005 VA examination noted 
normal range of motion findings.  On examination in February 
2007, range of motion was from 0 degrees to 160 degrees, 
pronation was 90 degrees and supination was 90 degrees, 
reflecting essentially normal findings.  A review of clinical 
findings indicates that the Veteran could perform range of 
motion testing of the disabled joint.  Therefore, ankylosis 
is not present, and the criteria pertaining to ankylosis are 
inapplicable.  See 38 C.F.R. § 4.71a, DC 5205.  

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the Veteran does not suffer from additional 
functional impairment that can be attributed to pain and 
numbness caused by his service-connected right elbow 
disability.  At the February 2007 VA examination, while he 
reported occasional pain and stiffness in the right elbow 
with numbness in the fourth and fifth fingers, the Veteran 
was noted to have no additional limitation of motion or joint 
function due to factors such as pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  The Board therefore concludes that the level of 
disability manifested by the Veteran's right elbow disability 
is adequately reflected in the currently assigned non-
compensable disability evaluation.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for his service 
connected right elbow disability, and the Veteran's claim for 
a compensable rating for this disability must be denied.  

E.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorders. 
Moreover, the evidence does not demonstrate other related 
factors. The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
while the Veteran has reported experiencing knee pain with 
running in his job as a police officer, there is no evidence 
that the he has stopped working, or missed substantial time 
solely due to bilateral knee impairment.  Thus, marked 
interference with employment has not been shown, as to the 
knees or any other disability claimed here on appeal.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer these issues for consideration of an 
extraschedular rating was not prejudicial.


ORDER

A rating in excess of 10 percent for GERD with erosive 
gastritis is denied.  

A 10 percent rating for retropatellar pain syndrome of the 
right knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A 10 percent rating for retropatellar pain syndrome of the 
left knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to a compensable evaluation for residuals of a 
right ankle sprain is denied.  

Entitlement to a compensable evaluation for right elbow 
olecranon bursitis is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the Veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the Veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c).  

Service connection was established for obstructive sleep 
apnea in a July 2005 rating decision; the Veteran was 
assigned a noncompensable rating, effective from June 7, 
2005.  Herein, the Veteran seeks a higher initial rating.  

On his initial VA examination in April 2005, it as noted that 
a polysomnography sleep study was scheduled in May 2005, at 
the Metroplex Hospital, in Killeen, Texas.  In April 2005, 
the reported diagnosis was obstructive sleep apnea with sleep 
study pending.  Another VA examination was conducted in 
February 2007, at which time it was noted that the Veteran's 
wife complained that he snored and paused in his breathing 
during his sleep.  The Veteran reported that he still snores 
rather severely, pauses and feels tired at times.  He did not 
report any daytime somnolence.  The diagnosis was obstructive 
sleep apnea suspected, but no record was provided.  

The November 2007 Supplemental Statement of the Case reports 
that a letter was sent to the Veteran in August and September 
2007, requesting a completed medical release form in order to 
obtain the sleep study report; however, a response had not 
been received.  However, in his informal hearing 
presentation, dated in June 12, 2009, the service 
representative explained that the Veteran is employed out of 
the country as a contractor in Iraq, which causes a 
disconnect and unfortunately disrupts his communication.  
Therefore, he requested a remand in order to obtain a copy of 
the sleep study.  

Moreover, despite being assigned a diagnosis of obstructive 
sleep apnea during the April 2005 and February 2007 VA 
examinations, there is no indication as to whether the 
Veteran requires the use of a CPAP machine or whether he has 
ongoing sleep apnea symptoms.  Consequently, the Board agrees 
that the sleep study, which is relevant to the issue on 
appeal, needs to be added to the claims files prior to Board 
adjudication of the issue on appeal.  Another VA examination 
is also necessary in order to determine the nature and 
severity of the Veteran's sleep disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  Take appropriate steps to contact the 
Veteran and request that he identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, 
for all health care providers who have 
treated him for his service-connected 
obstructive sleep apnea since June 2005.  
The RO should also obtain a copy of the 
sleep study apparently performed on May 
11, 2005, at the Metroplex Hospital, in 
Killeen, Texas.  After securing any 
appropriate consent from the Veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been previously 
secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this fact and 
request them to provide copies of the 
outstanding medical records.  Any 
negative search should documented in the 
claims folder.

2.  Make arrangements for the Veteran to 
be afforded a sleep disorder examination 
to establish the nature and severity of 
his service-connected obstructive sleep 
apnea.  Any indicated tests or studies 
should be completed.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should discuss 
whether the Veteran's sleep disorder is 
manifested by persistent day-time 
hypersomnolence or requires the use a 
breathing assistance device.  The 
examiner explain the rationale for any 
opinion given and should describe all 
clinical findings in detail.  

3.  After the development requested has 
been completed, review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, implement corrective 
procedures at once.  

4.  Upon completion of the above, 
readjudicate the claim on appeal and, 
thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations, as well 
as the reasons and bases for the decision 
reached.  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


